DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeyama et al. US 2007/0212122 A1 (Maeyama). 
claim 1, Maeyama teaches an imaging system comprising: 
a storage container (3, developing unit case) to store a developer including carrier and toner having restoring properties (C3 L25-45); 
a separating device (5) to separate the developer in the storage container into the carrier and the toner (C3 L25-45); and 
a restoring device (7, 8, 9 and 10) to restore properties of the carrier and the toner generated by the separating device (C3 L45-66).  
Regarding claim 2, Maeyama teaches the imaging system according to claim 1, wherein the separating device includes a first roller (7) and a second roller (8) which face each other, wherein the first roller is positively charged to separate the toner from the developer (C4 L49-59), and wherein the second roller is negatively charged to separate the carrier from the developer (C4 L60-65).  
Regarding claim 3, Maeyama teaches the imaging system according to claim 2, the first roller and the second roller to rotate at a same speed (C6 L34-55).  
Regarding claim 4, Maeyama teaches the imaging system according to claim 2, wherein a first grounding member is adjacent to the first roller and a second grounding member is adjacent to the second roller (see grounding in FIG. 2).  
Regarding claim 9, Maeyama teaches the imaging system according to claim 1, wherein the restoring device includes a stripping device (11/12) to receive the carrier separated by the separating device, and the stripping device to strip off surfaces of particles of the carrier received (C4 L27-36).  
claim 12, Maeyama teaches the imaging system according to claim 1, comprising: a measurement device to measure a charge amount of the developer (C7 L60-68).  
Regarding claim 13, Maeyama teaches the imaging system according to claim 12, the restoring device to operate when the charge amount of the developer measured by the measurement device is outside a range, wherein the range is defined by an upper threshold value and by a lower threshold value that is less than the upper threshold value, and the restoring device to stop operating when the charge amount of the developer measured by the measurement device is within the range (C7-8 L55-25).  
Regarding claim 14, Maeyama teaches the imaging system according to claim 13, the restoring device to decrease a charge amount of the toner and a charge amount of the carrier when the charge amount of the developer measured by the measurement device is greater than the upper threshold value (C9 L54-68), and the restoring device to supply external additive to the toner and to strip off surfaces of particles of the carrier when the charge amount of the developer measured by the measurement device is less than the lower threshold value (C9 L54-68).  
Regarding claim 15, Maeyama teaches an imaging system comprising: 
a storage container (3) to store a developer including carrier, toner, and external additive, wherein the carrier and the toner have restoring properties; 
a separating device located inside the storage container, the separating device to separate the developer into a carrier group including mainly the carrier and a toner group including mainly the toner, wherein the separating device includes a first roller (7/9) having a positive charge to attract a negative charge of the toner and to generate the toner group, and 
a restoring device to restore properties of the carrier of the carrier group and the toner of the toner group, wherein the restoring device includes a first grounding member (17) adjacent to the first roller, a second grounding member (16) adjacent to the second roller, an additive supply device, and a stripping device (11/12), 
wherein when a charge amount of the developer is greater than an upper threshold value (C4 L1-25), the first grounding member to decrease a charge amount of the toner group and the second grounding member to decrease a charge amount of the carrier group (C4 L1-25), and 
wherein when the charge amount of the developer is less than a lower threshold value (C4 L1-25), the additive supply device to supply the external additive to the toner included in the toner group 4Serial No. 17/269,447 Record ID.: 85989135 and the stripping device to strip off surfaces of particles of the carrier included in the carrier group (C4 L1-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama et al. US 2007/0212122 A1 (Maeyama) and Tateyama et al. US 2009/0067878 A1 (Tateyama).
Regarding claims 5-8, Maeyama teaches the imaging system according to claim 1. Maeyama differs from the instant claimed invention by not explicitly disclosing: the restoring device includes an additive supply device to which the toner separated by the separating device is supplied, and the additive supply device to add external additive to the supplied toner.  However this adding an additive to toner is known. Tateyama teaches the restoring device includes an additive supply device to which the toner separated by the separating device is supplied, and the additive supply device to add external additive to the supplied toner (¶0079). Furthermore Tateyama teaches the additive supply device includes an external addition roller (23b1) having a2Serial No. 17/269,447 Record ID.: 85989135peripheral surface to receive the external additive and a blade (23c) adjacent to the external addition roller, and the additive supply device to supply the external additive to the toner by pressing the toner against the external addition roller by the blade (¶0067-¶0069). Furthermore Tateyama teaches the storage container includes a supply port (29) to supply the external additive to the additive supply device (¶0057) and the supply port to supply the external additive when an operation time of the additive supply device reaches a threshold time (¶0079).  
.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Maeyama teaches the imaging system according to claim 9, wherein the separating device includes a first roller and a second roller which faces the first roller, wherein the first roller is positively charged to separate the toner from the developer, wherein the second roller is negatively charged to separate the carrier from the developer, wherein the stripping device includes a third roller which faces the second roller to strip off the surfaces of the particles of the carrier separated by the second roller when the carrier passes between the second roller and the third roller [emphasis added]. Claim 11 is objected to by virtue of its dependence on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852